Citation Nr: 0333604	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  95-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with scoliosis and sciatica due 
to air embolus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to July 
1946 and from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A hearing was held before the undersigned at the 
RO in August 1998.  A transcript of that hearing is of 
record.

The Board in a decision dated in July 1999 denied the issue 
on appeal.  This decision was appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion dated earlier the same month, in an Order dated in 
September 2000, the Court vacated the July 1999 Board 
decision as to the issue in question and remanded the matter 
under 38 U.S.C.A. § 7252(a).

An independent medical opinion was obtained in February 2003 
and the Board denied the claim of service connection for 
degenerative joint disease of the lumbar spine with scoliosis 
and sciatica due to air embolus in May 2003.  Regarding two 
other claims before the Board at this time (service 
connection for diplopia secondary to cerebral ischemia due to 
air embolus and a disability evaluation in excess of 20 
percent for a cold injury of the left foot), the Board in 
June 2002 undertook development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2).  However, this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (issued 
after the Board's determination in this case).  As a result, 
in October 2003, the Board was required to remand these 
claims to the RO for the development requested by the Board 
in June 2002.  The claims of service connection for diplopia 
secondary to cerebral ischemia due to air embolus and a 
disability evaluation in excess of 20 percent for a cold 
injury of the left foot are still in the process of 
development at the RO and are not before the Board at this 
time.

The veteran filed a second timely appeal to the Court.  In 
June 2003, the General Counsel for the Department of Veterans 
Affairs and the veteran's representative filed a joint motion 
to vacate the Board's decision and to remand this matter for 
development and readjudication in light of the recent Court 
decisions in Charles v. Principi, 16 Vet. App. 370 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), both decided 
after the Board's May 2002 decision.  The Court granted the 
joint motion that month, vacating and remanding the case to 
the Board.  As a result, the sole issue before the Board at 
this time is the claim of service connection for degenerative 
joint disease of the lumbar spine with scoliosis and sciatica 
due to air embolus.


REMAND

In light of the decisions in Charles, Quartuccio, as well as 
Disabled American Veterans, the Board believes that it must 
remand this claim to the RO for the development required by 
the June 2003 joint motion.  The Board must return the 
veteran's claims folder to the RO in order allow it to 
undertake the development requested by the Board in October 
2003.  Within this development, the RO is requested to 
address the requirements of the June 2003 joint motion, as 
indicated below.      

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should complete all 
development request by the Board within 
its October 2003 remand regarding the 
claims of service connection for diplopia 
secondary to cerebral ischemia due to air 
embolus and a disability evaluation in 
excess of 20 percent for a cold injury of 
the left foot.

2.  Within the development requested by 
the Board in October 2003, the RO should 
also review the record and send an 
appropriate letter to the appellant to 
ensure compliance with all VCAA notice 
and assistance requirements. All three 
issues on appeal should be addressed. The 
RO should (a) advise the appellant of the 
information and evidence not of record 
that is necessary to support his claims, 
(b) of the information and evidence that 
VA will seek to provide, and (c) of the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The RO should also ensure 
that the VCAA notice is in compliance 
with Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the evidence which was obtained by the 
Board and as well as the RO) and 
determine if the benefit sought can be 
granted.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  The three claims should be 
returned to the Board together.     
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




